

116 HR 8796 IH: To direct the Secretary of the Treasury and the Attorney General to jointly conduct a study on the efforts of authoritarian regimes in foreign countries to exploit the financial system of the United States, and for other purposes.
U.S. House of Representatives
2020-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8796IN THE HOUSE OF REPRESENTATIVESNovember 20, 2020Mr. Casten of Illinois (for himself and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the Secretary of the Treasury and the Attorney General to jointly conduct a study on the efforts of authoritarian regimes in foreign countries to exploit the financial system of the United States, and for other purposes.1.Study and report on the efforts of authoritarian regimes in foreign countries to exploit the financial system of the United States(a)Study(1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary of the Treasury and the Attorney General shall jointly conduct a study on how authoritarian regimes in foreign countries and the proxies of such regimes use the financial system of the United States to—(A)conduct political influence operations;(B)sustain kleptocratic methods of maintaining power;(C)export corruption;(D)fund nongovernmental organizations, media organizations, or academic initiatives in the United States to advance the interests of such regimes; and(E)otherwise undermine democratic governance in the United States and the partners and allies of the United States.(2)ConsultationThe Secretary of the Treasury and the Attorney General shall carry out the study required under paragraph (1) in consultation with the heads of other relevant national security, intelligence, and law enforcement agencies.(b)ReportNot later than 2 years after the date of the enactment of this section, the Secretary of the Treasury shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes—(1)the results of the study required under subsection (a)(1); and(2)any recommendations for legislative or regulatory action, or steps to be taken by United States financial institutions, that would address exploitation of the financial system of the United States by authoritarian regimes in foreign countries and the proxies of such regimes. 